HOUGH, District Judge.
The interesting nature of the question suggested in argument has led me to carefully consider the evidence. The referee has found, as matter of fact, that there was an agreement between Levin and Ernst to secure the Ernsts “by the goods themselves.” If there was such an agreement, it should be carried out in equity, no matter how inappropriate were the means adopted for putting the agreement in force, so long as such means were not unlawful. This finding of fact is at the bottom of the whole case, and without disregarding it the referee’s decision cannot be upset.
It is not and cannot be denied that there is evidence to support this finding, and such evidence was given before the referee and presumably in his hearing. It is sufficient to refer to the testimony of M. L. Ernst. This case is one, in my judgment, calling for the application of what I believe to be the most salutary rule of litigation, viz., that a finding of fact made by a trial court ought never to be disturbed or upset, unless prejudice or ill will is apparent or a total lack of evidence to support the finding is demonstrated. By adopting the referee’s finding of fact I think the case is disposed of.
The petition of review is dismissed.